Title: [Diary entry: 19 October 1770]
From: Washington, George
To: 

Friday 19th. Recd. a Message from Colo. Croghan, that the White Mingo  & other Chiefs of the 6 Nations had something to say to me, & desiring that I woud be at his House abt. 11. (where they were to meet) I went up and receivd a Speech with a String of wampum from the White Mingo to the following effect. That as I was a Person who some of them remember to have

seen when I was sent on an Embassy to the French, and most of them had heard of; they were come to bid me welcome to this Country, and to desire that the People of Virginia woud consider them as friends & Brothers linked together in one chain—that I wd. inform the Governor, that it was their wish to live in peace and harmy. with the white People, & that tho their had been some unhappy differences between them and the People upon our Frontiers, it was all made up, and they hopd forgotten; and concluded with saying, that, their Brothers of Virginia did not come among them and Trade as the Inhabitants of the other Provences did, from whence they were affraid that we did not look upon them with so friendly an Eye as they coud wish. To this I answerd (after thanking them for their friendly welcome) that all the Injuries & Affronts that had passd on either side was now totally forgotten, and that I was sure nothing was more wishd and desird by the People of Virginia than to live in the strictest friendship with them. That the Virginians were a People not so much engagd in Trade as the Pensylvanians, &ca., wch. was the Reason of their not being so frequently among them; but that it was possible they might for the time to come have stricter connections with them, and that I woud acquaint the Govr. with their desires. After dining at Colo. Croghan we returnd to Pittsburg—Colo. Croghan with us, who intended to accompany us part of the Way down the River, having engagd an Indian calld the Pheasant & one Joseph Nicholson an Interpreter to attend us the whole Voyage. Also a young Indn. Warrior.